On the Merits.
LAND, J.
This is an appeal from an order of seizure and sale directed against several large sugar plantations. The only question before us is whether there was sufficient authentic evidence presented to the judge below to authorize the fiat. Dodd v. Crain, 6 Rob. 58.
[2] The act of special mortgage, purporting to have been executed by the John T. Moore Planting Company, Limited, per J. Austin Moore, vice president, in favor of the J. B. Levert Company, Limited, was passed before a notary public and two witnesses, and therefore is in due form. All the notes described in the act of mortgage are identified therewith by the paraph of the notary. But there was not presented to the judge a quo a copy of any resolution of the board of directors of the John T. Moore Planting Company, authorizing J. Austin Moore to execute said mortgage. It is however, argued by counsel for the plaintiff that this omission was supplied by other authentic evidence presented to the judge, showing that the said vice president was so authorized, or at least that the execution of the mortgage had been ratified, approved, and adopted by the John T. Moore Planting Company.
We find in the record the following document, to wit:
“Be it resolved:
“That J. Austin Moore, vice president, be authorized to appear for and on behalf of the John T. Moore Planting Company, Limited, and to agree to the matters set out in the following act, and to execute said act for this company.
“[Signed] J. R. McNaughten, Secretary.
“A true copy from the minutes of February 2, 1912.
“[Signed] John R. McNaughten,
“Secretary. [L. S.]”
Here follows a duplicate of the provisions of a notarial act passed on the same day, before Taylor Beattie, Jr., notary public, and signed by the John T. Moore Planting Company, Limited, through its said vice president, and by all the holders of second mortgages on the lands specially mortgaged to the J. B. Levert Company, Limited. ■ The same act was a few days later signed by the J. B. Levert Company through its president.
The parties to this act, including two members of the John T. Moore Planting Company, expressly recognized the existence and priority of the special mortgage in favor of the J. B. Levert Company, and the holders of the second mortgages consented and agreed that the Levert Company might turn over to the Moore Company some $70,000, proceeds of the sugar crop of the previous year, to enable the Moore Company to operate said plantations during the year 1912.
The special mortgage in favor of the Levert Company included $75,000 to cover future crop advances, which were also secured by a pledge of the crops.
The documents show that the Levert Company had in its hands proceeds of said crops to a sufficient amount to pay said sum, that the Moore Company need'ed money to operate its plantations for the year 1912, and that the Levert Company was willing to release its claims on the proceeds of the crops in its hands, provided it could be done without prejudice to its first mortgage. This contract converted the Levert Company mortgage for future advances into an absolute mortgage for value received. On the part of the Moore Company, the contract enabled them to use the proceeds of its crops for the operations of another season.
This important supplemental contract is held up by counsel for defendant as a mere recognitive act, without legal effect, because the tenor of the original act of mortgage was not therein set forth. As we have in the record before us copies of the original act of mortgage, and of the supplemental contract, *798“the primordial title” has been produced, and C. C. art. 2271, has no application. The difference between referring to and supplying a prior title or contract is obvious.
If the vice president of the Moore Company had no special authority to execute the original mortgage, the authentic contract of February 2, 1912, shows that said company voluntarily executed its obligations under the original contract, reaped its fruits, and adopted it as its own. Every ratification has the legal effect of an original mandate.
Decree affirmed.
PROVOSTX, J., dissents.